— Appeal, by the employer and its insurance carrier, from a decision of the Workers’ Compensation Board, filed August 19, 1980, affirming an award for total disability resulting from causally related coronary insufficiency and angina pectoris. The board found: “Upon review of the record as a whole, particularly the testimony of the claimant and Dr. Atlas, the Board Panel finds that claimant’s heart condition and disability is due to his work effort of March 31, 1979 and that timely notice was given.” There is substantial evidence to sustain the determination of the board. It is within the power of the Administrative Law Judge and the board on review, to weigh and evaluate evidence and to decide whether the testimony of a physician, or any part thereof, be deemed credible, and whether that evidence establishes causal relationship (Matter of Currie v Town of Davenport, 37 NY2d 472; Matter of Cyr v Bero Constr. Corp., 75 AD2d 914). The board’s determination is not unreasonable and should not be disturbed. The carrier had ample opportunity to have claimant examined by a physician of its choice (Workers’ Compensation Law, § 13-a, subd [4]; see Matter of Reitzen v Brooklyn Carpet Exch., 74 AD2d 941). Decision affirmed, with costs to the Workers’ Compensation Board. Stveeney, J.P., Kane, Mikoll and Yesawich, Jr., JJ., concur.